        2:17-cv-02104-SEM-EIL # 43             Page 1 of 3                                              E-FILED
                                                                       Friday, 20 December, 2019 09:23:53 AM
                                                                                  Clerk, U.S. District Court, ILCD

                           UNITED STATES DISTRICT COURT
                        FOR THE CENTRAL DISTRICT OF ILLINOIS
                                  URBANA DIVISION

 BRITTNEY MICHELLE WATT,
 et al.,

                      Plaintiffs,                    No. :17 cv 2104

        vs.                                          Honorable Sue Myerscough
                                                     Magistrate Judge Eric Long
 FOX RESTAURANT VENTURE,
 et al.,

                      Defendants.




      PLAINTIFFS’ RESPONSE TO DECEMBER 6, 2019 DOCKET TEXT ORDER

       Plaintiffs Brittany Michelle Watt, James Kirkpatrick and Paul Rowland, individually and

on behalf of all others similarly situated, by and through their undersigned counsel of record, state

the following:

       1.        On November 18, 2019, Plaintiffs’ counsel filed a joint motion to approve

settlement. (ECF Dkt. #39).

       2.        On December 6, 2019, this honorable Court requested that Plaintiffs’ counsel

provide “documentation describing the number of hours worked and type of work performed,” in

accordance with Reynolds v. Beneficial Nat. Bank, 288 F.3d 277, 279 (7th Cir. 2002).

       3.        As such, Plaintiffs’ counsel has included Exhibit A, which contains an accounting

of Plaintiffs’ counsels’ time, which was contemporaneously recorded at each task was completed.

       4.        To date, Plaintiffs’ counsel has entered 137.3 hours, for a total of $54, 262.50.




                                               1
         2:17-cv-02104-SEM-EIL # 43       Page 2 of 3



        5.    Plaintiffs’ counsel is seeking $17,000.71 in fees and costs associated with this

litigation.

    Date: December 20, 2019                Respectfully submitted,

                                           /s/Elizabeth C. Chavez
                                           FOOTE, MEILKE, CHAVEZ & O’NEIL, LLC
                                           Elizabeth C. Chavez, Esq. (#6323726)
                                           Kathleen C. Chavez, Esq. (#6255735)
                                           10 West State Street
                                           Suite 200
                                           Geneva, Illinois 60134
                                           Tel. No.: (630) 232-7450

                                           Attorneys for Plaintiffs




                                          2
        2:17-cv-02104-SEM-EIL # 43            Page 3 of 3



                             CERTIFICATE OF SERVICE

        I hereby certify that on December 20, 2019, I electronically filed the foregoing
document with the clerk of court for the U. S. District Court for the Central District of
Illinois - Urbana Division, using the electronic case filing system of the court. The
electronic case filing system sent a “Notice of Electronic Filing” to the attorneys of record
who have consented in writing to accept this Notice as service of this document by
electronic means.


                                                      /s/Elizabeth C. Chavez
                                                      Elizabeth C. Chavez, Esq.




                                             3
